Case 1:18-cv-07149-LDH-RLM Document 13 Filed 03/20/19 Page 1 of 1 PageID #: 74



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 DERRICK U DENNIS, on behalf of himself and
 all others similarly situated,                          Docket No: 1:18-cv-07149-LDH-RLM

                              Plaintiffs,

                       -against-                              NOTICE OF SETTLEMENT

 WYETH, INC.

                              Defendant.


Now comes the Plaintiff DERRICK U DENNIS, by and through counsel, to provide notice to the Court

that the present cause has been settled between the parties, and state:

   1. A Settlement Agreement (“Agreement”) is in the process of being finalized. Once the

         Agreement is fully executed, and Plaintiffs have received the consideration required

         pursuant to the Agreement, the parties will submit a Stipulation of Dismissal with prejudice

         pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and will therein request that the

         case be dismissed and closed.

   2. The parties respectfully request that the Court stays this case and adjourns all deadlines

         and conferences.

                                                       Respectfully submitted,

                                                       By: /s/Jonathan Shalom
                                                       Jonathan Shalom, Esq.
                                                       Jshalom@JonathanShalomLaw.com
                                                       124-04 Metropolitan Avenue
                                                       Kew Gardens, NY 11415
                                                       Tel: (718) 971-9474
                                                       Fax: (718) 865-0943
                                                       ATTORNEYS FOR PLAINTIFF

Dated:      Queens, New York
            March 19, 2019

                                                  1
